Citation Nr: 0800353	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-32 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility requirements for Department of Veterans 
Affairs (VA) nonservice-connected pension benefits.




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The appellant alleges recognized guerrilla service and seeks 
VA pension benefits.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a decision of April 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Republic of the Philippines.  


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  


CONCLUSION OF LAW

The appellant has not met the basic service eligibility 
requirements and may not be considered a veteran for purposes 
of VA benefits.  38 U.S.C.A. §§ 101, 107 (West 2002); 38 
C.F.R. §§ 3.1, 3.3, 3.40, 3.41, 3.203 (2007); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act.

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that when the interpretation of a statute is dispositive 
of the issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated.  The 
Court has recognized that enactment of the VCAA does not 
affect matters on appeal from the Board when the question is 
limited to statutory interpretation.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 
227, 231- 32 (2000).  

As there is no dispute as to the underlying facts of this 
case relating to the underlying issue of whether the 
appellant may be recognized as a "child" for purpose of 
paying the claimed VA benefits, and since the Board has 
denied the claim as a matter of law, there is no issue as to 
whether VA has complied with its duty to notify or assist the 
appellant and there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
this claim.  38 U.S.C. §§ 5102, 5103 and 5103A (West 2002); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Nonetheless, a July 2006 letter explained the evidence 
necessary to substantiate the appellant's claim, the evidence 
VA was responsible for providing, and the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  The appellant has not submitted any evidence to 
suggest recertification of the veteran's service is 
necessary.  


II.  Factual Background.

In April 2005, the appellant filed a VA Form 21-526, 
Veteran's Application for Compensation or Pension, in which 
he reported that he had served on active duty from November 
1943 to September 1945.  

In December 2005 and January 2006, the National Personnel 
Records Center (NPRC) verified that the appellant did not 
have service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces.  


III.  Legal Criteria.

In order to be eligible for benefits administered by the VA, 
the evidence must establish that the individual seeking 
benefits is a veteran.  The term "veteran" is defined in 38 
U.S.C.A. § 101(2) as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
Under 38 C.F.R. §§ 3.40 and 3.41, certain service with the 
Commonwealth Army of the Philippines, with the Philippine 
Scouts, and guerilla service is included for VA benefits 
purposes.  

Under 38 C.F.R. § 3.203(a), the VA may only accept evidence 
of service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department, if the evidence meets the 
following conditions: (1) The evidence is a document issued 
by the service department.  A copy of an original document is 
acceptable if the copy is issued by the service department or 
if the copy was issued by a public custodian of records who 
certifies that it is a true and exact copy of the document in 
the custodian's custody; and (2) The document contains needed 
information as to length, time and character of service; and 
(3) In the opinion of the Department of Veterans Affairs the 
document is genuine and the information contained in it is 
accurate.  

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 38 
C.F.R. § 3.203(a), the VA shall request verification of 
service from the service department.  See 38 C.F.R. 
§ 3.203(c).  

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is 
a prerogative of the service department, and the VA has no 
authority to amend or change their decision.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that findings by a United States service department verifying 
or denying a person's service are binding and conclusive upon 
the VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); 
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  

Analysis

The appellant maintains that he had had qualifying military 
service for purposes of establishing eligibility for VA 
benefits.  

The evidence reflects that after a review of the status by 
the NPRC, it was verified that the appellant had no service 
in the Army of the United States, no recognized guerilla 
service, and no service as a member of the Philippine 
Commonwealth Army in the service of the Armed Forces of the 
United States.  No evidence from any recognized official 
source has been submitted which contradicts that finding.  
The Court has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

In order to constitute acceptable proof of service, the 
evidence must satisfy the requirements of 38 C.F.R. § 3.203, 
as provided herein.  In essence, it is the service 
department's determination of service that is binding upon 
the Board, and in this case that certification was negative.  
38 C.F.R. § 3.203; see Duro, 2 Vet. App. at 532.  Under 38 
C.F.R. § 3.203, a claimant is not eligible for VA benefits 
unless a United States service department documents or 
certifies their service, or, as in this case, the service 
department verifies the service of the party whose alleged 
service is the basis of the claim.  

The Board has carefully reviewed the entire record in this 
case.  However, as noted, this evidence is insufficient to 
establish eligibility.  The service department has determined 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas.  Although he has disputed this determination, the 
fact remains that the service department evidence does not 
support his assertion.  

This is a case in which the law is dispositive.  Thus, 
because the appellant does not have qualifying military 
service, the law precludes basic eligibility for nonservice-
connected pension.  Accordingly, his claim is denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Basic eligibility for Department of Veteran's Affairs 
benefits is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


